In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-22-00356-CV
        ___________________________

IN THE INTEREST OF A.H. AND B.H., CHILDREN


     On Appeal from the 360th District Court
             Tarrant County, Texas
         Trial Court No. 360-639731-18


    Before Sudderth, C.J.; Kerr and Birdwell, JJ.
  Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      In November 2021, the trial court entered an order terminating L.W.’s

parental rights to two of her children, A.H. and B.H.1 We affirmed that termination

order in In re A.H., No. 02-21-00402-CV, 2022 WL 1682422, at *1–11 (Tex. App.—

Fort Worth May 26, 2022, no pet.) (mem. op.). After we handed down our opinion,

T.W.—who was not a party to the termination proceedings in the trial court2—

attempted to file this separate, second appeal from the termination order.

      “Generally, only parties of record may appeal a trial court’s judgment.” In re

Lumbermens Mut. Cas. Co., 184 S.W.3d 718, 723 (Tex. 2006) (orig. proceeding);

H.M.W. v. Tex. Dep’t of Fam. & Protective Servs., No. 03-20-00093-CV, 2020 WL

962388, at *1 (Tex. App.—Austin Feb. 28, 2020, no pet.) (mem. op.); see Tex. R.

App. P. 25.1, 26.1; State v. Naylor, 466 S.W.3d 783, 787–88 (Tex. 2015) (orig.

proceeding) (explaining that appellate standing is generally limited to parties of record

and stating that “an appeal filed by an improper party must be dismissed”).

Accordingly, we notified T.W. of our concern that we lacked jurisdiction over this

appeal. We warned that we would dismiss the appeal for want of jurisdiction unless,

within ten days, T.W. filed a response showing grounds for continuing it. See Tex. R.

      1
        To protect the identities of the children, we use aliases to refer to them and
others associated with this case. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App.
P. 9.8(b)(2).

      The clerk’s record indicates that T.W. is the mother of L.W. and the maternal
      2

grandmother of A.H. and B.H.


                                           2
App. P. 42.3(a), 44.3. More than ten days have passed, but we have not received a

response.

      We therefore dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f); H.M.W., 2020 WL 962388, at *1 (dismissing for want of jurisdiction

when nonparty grandmother attempted to appeal from termination order).

                                                   /s/ Bonnie Sudderth

                                                    Bonnie Sudderth
                                                    Chief Justice


Delivered: October 20, 2022




                                         3